Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 1 of 12 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



 MALKA GREENFELD, individually and on behalf of all
 others similarly situated,                                            C.A. No:
                                          Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-


 Second Round Sub, LLC and JOHN DOES 1-25,

                                       Defendants.


       Plaintiff Malka Greenfeld (hereinafter, “Plaintiff”) brings this Class Action Complaint by

and through her attorneys, Stein Saks PLLC, against Defendant Second Round Sub, LLC.

(hereinafter “Defendant Second Round”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress


                                                                                                   1
Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 2 of 12 PageID #: 2




   concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

   collection of debts" does not require "misrepresentation or other abusive debt collection

   practices." 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the FDCPA was not only to eliminate abusive

   debt collection practices, but also to "insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

   determining that the existing consumer protection laws were inadequate, Congress created a

   private cause of action to provide consumers with a remedy against debt collectors who fail to

   comply with the FDCPA. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where a substantial part of the events or omissions giving rise to the claim occurred.

                                     NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of consumers under § 1692 et

   seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

   Practices Act ("FDCPA"), and

      6.      Plaintiff is seeking damages and declaratory relief.
Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 3 of 12 PageID #: 3




                                               PARTIES

      7.      Plaintiff is a resident of the State of New York, County of Kings, residing at 5817

   21st Ave, Brooklyn, NY 11204-2006.

      8.      Defendant Second Round is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA with an address for service at Corporation Service

   Company, 80 State Street, Albany, New York 12207-2543.

      9.      Upon information and belief, Defendant Second Round is a company that uses the

   mail, telephone, and facsimile and regularly engages in business the principal purpose of which

   is to attempt to collect debts alleged to be due another.

      10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

   purpose of substituting names of Defendants whose identities will be disclosed in discovery and

   should be made parties to this action.

                                       CLASS ALLEGATIONS

      11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      12.     The Class consists of:

              a. all individual consumers with addresses in the State of New York;

              b. to whom Defendant Second Round sent an initial collection letter attempting to

                  collect a consumer debt;

              c. regarding collection of a debt;

              d. that included deceptive threats that the Defendant may submit a negative credit

                  bureau report, overshadowing the “g-notice”;

              e. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.
Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 4 of 12 PageID #: 4




      13.      The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.

      14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      15.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendants' written communications to consumers, in the forms attached as

   Exhibit A, violate 15 U.S.C. §§ l692e and 1692g.

      16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor her attorneys have any interests, which might cause them not to vigorously pursue this

   action.

      17.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above are so numerous that joinder of all members

                  would be impractical.
Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 5 of 12 PageID #: 5




             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants' written communications to consumers, in the forms

                 attached as Exhibit A violate 15 § l692e and §1692g.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

      18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 6 of 12 PageID #: 6




   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).


                                       FACTUAL ALLEGATIONS

      20.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      21.       Some time prior to June 9, 2020, an obligation was allegedly incurred by Plaintiff to

   Comenity Bank.

      22.       The alleged Comenity Bank obligation arose out of a transaction involving an alleged

   debt incurred by Plaintiff in which Plaintiff used funds for purchases which were primarily for

   personal, family or household purposes, primarily a J. Crew credit card account.

      23.       The alleged Comenity Bank obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

      24.       Comenity Bank is a “creditor” as defined by 15 U.S.C.§ 1692a(4).

      25.       Defendant Second Round, contracted with Comenity Bank to collect the alleged

   debt.

                                Violation – June 9, 2020 Collection Letter

      26.       On or about June 9, 2020, Defendant Second Round sent the Plaintiff a written

   communication (the “Letter”) seeking to collect the alleged debt. See Letter attached hereto as

   Exhibit A.
Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 7 of 12 PageID #: 7




       27.     When a debt collector solicits payment from a consumer, it must, within five days

   of an initial communication

       (1) the amount of the debt;

       (2) the name of the creditor to whom the debt is owed;

       (3) a statement that unless the consumer, within thirty days after receipt of the notice,

       disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

       valid by the debt collector;

       (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

       day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

       verification of the debt or a copy of the judgment against the consumer and a copy of such

       verification or judgment will be mailed to the consumer by the debt collector; and

       (5) a statement that, upon the consumer's written request within the thirty-day period, the

       debt collector will provide the consumer with the name and address of the original creditor,

       if different from the current creditor. 15 U.S.C. § 1692g(a).

       28.     The FDCPA further provides that ''if the consumer notifies the debt collector in

   writing within the thirty day period . . . that the debt, or any portion thereof, is disputed . . . the

   debt collector shall cease collection . . . until the debt collector obtains verification of the

   debt . . . and a copy of such verification is mailed to the consumer by the debt collector.'' 15

   U.S.C. § 1692g(b).

       29.     Although a collection letter may track the statutory language, ''the collector

   nevertheless violates the Act if it conveys that information in a confusing or contradictory

   fashion so as to cloud the required message with uncertainty.'' Russell v. EQUIFAX A.R.S., 74

   F.3d 30, 35 (2d Cir. 1996) (''It is not enough for a debt collection agency to simply include the
Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 8 of 12 PageID #: 8




   proper debt validation notice in a mailing to a consumer-- Congress intended that such notice

   be clearly conveyed.''). Put differently, a notice containing ''language that 'overshadows or

   contradicts' other language informing a consumer of her rights . . . violates the Act.'' Russell,

   74 F.3d at 34.

      30.     The letter states “We may report information about your account to credit bureaus.

   This information may already appear on your credit report;”

      31.     This language completely overshadows the “G-Notice” by scaring Plaintiff into

   making payment immediately to avoid negative credit reporting instead of exercising his

   statutory right to dispute the debt as provided by the FDCPA.

      32.     This language is threatening to the consumer and coerces payment from the

   consumer by making threats during the initial thirty-day period.

      33.     Moreover, the threat is deceptive because it says that Defendant “may” report the

   account to the credit bureaus which implies this has not been done yet, and then contradicts itself

   by saying that the information “may already appear on your credit report.”

      34.     Defendant knows if they have reported Plaintiff’s information is on the credit report

   and it is deceptive to confuse and scare the Plaintiff by claiming that they may report the

   information if they have already done so.

      35.     In the alternative, that Defendant has not reported the information at all to the credit

   bureaus, it is deceptive to imply that that the information may already appear on the report.

      36.     The Defendants have failed to provide the consumer with a statutorily compliant

   initial communication letter.
Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 9 of 12 PageID #: 9




      37.       Plaintiff has suffered an informational injury as she was not provided with the

   information statutorily required to be included in the initial communication letter from

   Defendant.

      38.       As a result, Plaintiff could not make an informed decision regarding her rights and

   options involving the alleged debt.

      39.       As a result of Defendant's deceptive, misleading and unfair debt collection practices,

   Plaintiff has been damaged.

                                          COUNT I
 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                et seq.

      40.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      41.       Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      42.       Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      43.       Defendant violated §1692e:


                a. As the Letter it is open to more than one reasonable interpretation, at least one of

                   which is inaccurate.

                b. By making a false and misleading representation in violation of §1692e(10).


      44.       By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.
Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 10 of 12 PageID #: 10




                                  COUNT II
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                 §1692g et seq.

       45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    above herein with the same force and effect as if the same were set forth at length herein.

       46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       47.      Pursuant to 15 USC §1692g, a debt collector:


               Within five days after the initial communication with a consumer in connection with

       the collection of any debt, a debt collector shall, unless the following information is

       contained in the initial communication or the consumer has paid the debt, send the consumer

       a written notice containing –


                       1. The amount of the debt;

                       2. The name of the creditor to whom the debt is owed;

                       3. A statement that unless the consumer, within thirty days after receipt of

                          the notice, disputes the validity of the debt, or any portion thereof, the

                          debt will be assumed to be valid by the debt-collector;

                       4. A statement that the consumer notifies the debt collector in writing within

                          thirty-day period that the debt, or any portion thereof, is disputed, the debt

                          collector will obtain verification of the debt or a copy of a judgment

                          against the consumer and a copy of such verification or judgment will be

                          mailed to the consumer by the debt collector; and
Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 11 of 12 PageID #: 11




                        5. A statement that, upon the consumer’s written request within the thirty-

                             day period, the debt collector will provide the consumer with the name

                             and address of the original creditor, if different from the current creditor.


        48.     The Defendant violated 15 U.S.C. §1692g, by threatening negative credit reporting,

    which overshadows the ''g-notice'' language and coerces the consumer not to exert its rights

    under the FDCPA.

        49.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

    conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.

                                      DEMAND FOR TRIAL BY JURY

        50.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

    a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Malka Greenfeld, individually and on behalf of all others

    similarly situated demands judgment from Defendant Second Round as follows:

        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        5.      Awarding pre-judgment interest and post-judgment interest; and
Case 1:21-cv-02338-KAM-RML Document 1 Filed 04/28/21 Page 12 of 12 PageID #: 12




       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


       Dated: Hackensack, New Jersey
       April 28, 2021
                                                            /s/ Raphael Deutsch
                                                            By: Raphael Deutsch, Esq.
                                                            Stein Saks, PLLC
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            Phone: (201) 282-6500
                                                            Fax: (201) 282-6501
                                                            Attorneys for Plaintiff
